DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                                GARY BUTLER,
                                  Appellant,

                                      v.

                        SCOTT R. SHAPIRO, P.A.,
                               Appellee.

                                No. 4D22-188

                            [November 3, 2022]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Nina DiPietro, Judge; L.T. Case No.
COCE19025580.

    Jennifer S. Carroll of Law Offices of Jennifer S. Carroll, P.A., Jupiter,
for appellant.

  Lewis W. Murphy, Jr., and Elisa C. Mills of Murphy & Walker, P.L., Vero
Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and LEVINE, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.